                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:15-cv-00501-GCM


WILLIAM D. BULLARD,                                   )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )               ORDER
                                                      )
DAVID MITCHELL, et al.,                               )
                                                      )
                  Defendants.                         )
______________________________________                )

       THIS MATTER is before the Court on Defendants’ Motion to Request Court-hosted

Judicial Settlement Conference [Doc. 54].

       On April 22, 2019, Defendants Timothy Reynolds, Clint Burris, Jennifer Cole, Kevin

Ingram, Emmanuel Lee, Raven Mack, and Edward Woodward (“Defendants”) moved for the

Court to schedule a court-hosted Judicial Settlement Conference pursuant to Local Civil Rule

16.3(d)(1). [Doc. 54]. On May 6, 2019, Plaintiff William D. Bullard (“Plaintiff”), offender

number 0929615, filed a letter with the Court indicating his consent to a judicial settlement

conference. [Doc. 56].

       The Court hereby GRANTS the motion [Doc. 54]. The parties shall conduct the

mediation of this matter at the Maury Correctional Institution located at 2568 Moore Rouse

Road, Hookerton, North Carolina, which is Plaintiff’s current place of incarceration. The

mediation will be held at 10 a.m. on August 8, 2019. The Honorable W. Carleton Metcalf,

United States Magistrate Judge, will conduct the mediation telephonically. After an initial

session with all parties and/or their representatives in one room, the parties will have separate,

private rooms with immediate telephone access available thereafter.
       The Court has contacted the Warden at Maury Correctional, John Herring, and Mr.

Herring has advised that the necessary accommodations will be made to host the mediation in

accordance with the terms of this Order.

       The Clerk is respectfully instructed to mail a copy of this Order to the Warden of Maury

Correctional Institution at P.O. Box 506, Maury, North Carolina 28554.

       IT IS SO ORDERED.

 Signed: July 12, 2019




                                               2
